                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID BRIAN MORGAN, et al.,                         )
                                                    )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )      Case No. CV-19-929-R
                                                    )
STATE OF OKLAHOMA, et al.,                          )
                                                    )
              Defendant.                            )

                                               ORDER

       Before the Court is the Tenth Circuit’s limited remand to consider whether to issue

a certificate of appealability for Petitioner David Brian Morgan’s appeal. Doc. No. 23.

Upon consideration of the record, the Court denies Petitioner a certificate of appealability.

       Under Rule 11 of the Rules Governing Section 2254 Proceedings, the Court must

issue or deny a certificate of appealability when it enters a final order adverse to a

petitioner. A court may issue a certificate of appealability “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

satisfy this standard, a petitioner must show “that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). For the reasons stated in the Court’s Order Adopting the Report

and Recommendation, Doc. No. 16, and the Report and Recommendation itself, Doc. No.

14, the Court finds that petitioner has not satisfied this standard. The Court denies a

certificate of appealability as to its ruling on petitioner’s § 2254 petition.
IT IS SO ORDERED this 24th day of February 2020.
